Treasury Board and Department of Finance Economic, Strategic Program Review and Fiscal Update First Quarter 2017–2018 1 Economic, Strategic Program Review and Fiscal Update First Quarter 2017–2018 Published by: Treasury Board and Department of Finance Government of New Brunswick P.O. Box 6000 Fredericton, New Brunswick E3B 5H1 Canada Internet: www.gnb.ca/finance August 2017 Translation: Translation Bureau, Service New Brunswick ISBN 978-1-4605-1866-3 Think Recycling! 2 2017 Economic Update · The International Monetary Fund (IMF) is projecting global economic growth of 3.5 per cent in 2017. Buoyant financial markets along with a recovery in manufacturing and global trade are expected to support growth. · Real GDP in the U.S. increased at an annualized rate of 2.6 per cent in the second quarter of 2017, an improvement on the 1.2 per cent growth recorded in the previous quarter. Notwithstanding the slow start to the year, the IMF projects growth of 2.1 per cent for 2017, a decrease of 0.2 per cent from earlier expectations. · The Bank of Canada (BoC) has raised its forecast for the Canadian economy and now projects growth of 2.8 per cent for 2017. This favourable outlook, backed by strong economic data, prompted the BoC to raise its key policy rate for the first time since 2010. · The Department of Finance projects real GDP growth of 0.8 per cent for 2017, up from the 0.6 per cent forecasted at the time of the 2017–2018 Budget. The consensus among private sector forecasters now places growth at 1.2 per cent for 2017. · While many key economic indicators have shown improvement and have been reflected in forecast expectations, a number of headwinds still remain on the horizon, particularly those related to international trade. · Despite the uncertainty surrounding foreign trade, merchandise exports are up 17.8 per cent on a year-to-date basis. The uptick in exports has been driven mainly by refined petroleum products and seafood products. · Labour market conditions are steadily improving as evidenced by a 0.8 per cent increase in employment year-to-date. Approximately 2,700 net new jobs have so far been created across both the goods producing and service sectors, with full-time gains offsetting part-time losses. · Average weekly earnings have recorded modest growth of 0.9 per cent year-to-date. Increased household spending has also contributed to retail sales being up 5.0 per cent for the five-month period ending in May. · Consumer inflation in the province has averaged 2.7 per cent on a year-to-date basis, higher than the national rate of 1.6 per cent. 3 Strategic Program Review Update · Strategic Program Review (SPR) was an inclusive and transparent process with input sought from the public to help identify savings and revenues in order to eliminate the province’s deficit. · Based on first quarter information, the projected cumulative savings by March 31, 2018, will be approximately $222 million; additional savings will be realized as projects are implemented. · We are on track to deliver 94.5 per cent of the cumulative savings target of $235 million for 2017–2018. The major variances include: o Centralization of common services ($7 million under): Mainly due to the double counting of procurement savings within other SPR initiatives. o Education and Early Childhood Development ($3.5 million under): Mainly due to a change in demographics in student population associated with Syrian students. · By 2020, the Strategic Program Review is expected to yield $296 million in expenditure reductions and $293 million in revenue measures, for a grand total of $589 million. Strategic Program Review First Quarter Projections (in $ Thousands) Savings Initiatives Achieved to date 2017–2018 2017–2018 Target 2017–2018 Forecast 2020–2021 Target 2020–2021 Forecast 2015–2016 Savings $115,200 $115,200 $115,200 $115,200 $115,200 Administrative Efficiencies $40,680 $79,770 $72,755 $102,145 $102,145 Reshaping the Civil Service $10,131 $17,199 $18,598 $24,959 $24,959 Centralization of Services $9,115 $22,090 $14,852 $52,125 $52,125 Other $784 $743 $743 $1,262 $1,262 Total $175,910 $235,002 $222,148 $295,691 $295,691 4 · Administrative Efficiencies: Projects include but are not limited to administration of Municipal Tax Warrant ($2.0 million), elimination of Municipal Fine Revenue Sharing ($1.5 million), standardization of budget processes ($1.4 million), and Vacant Bed Days policy compliance ($800,000). General administrative efficiencies such as rationalization of phone lines, computers and subscriptions, as well as continuous process improvement efforts, have resulted in savings of $35 million. · Reshaping the Civil Service: Projects include but are not limited to reforming Transportation and Infrastructure ($6.5 million) and rightsizing the civil service, including combining positions and eliminating unneeded positions ($3.6 million). · Centralization of Services: Projects include but are not limited to centralization of common services at Service New Brunswick ($7.8 million), consolidation of Lab Services ($600,000), Land Registry centralization ($400,000), and Human Resources centralization ($300,000). · Other: Projects include but are not limited to Visitor Information Centre closures ($195,000) and Off-Road Vehicle Enforcement ($150,000). 2017–2018 Fiscal Update Based on first quarter information, there is a projected deficit of $156.1 million for 2017–2018. This is an improvement of $35.8 million compared to the budgeted deficit of $191.9 million. Net debt is projected to increase by $325.6 million, a decrease of $36.5 million from budget. Net debt is projected to reach $14.3 billion by March 31, 2018. Revenue: Revenue is $10.6 million higher than budget. The major variances include: · Miscellaneous Revenue is up $16.7 million mainly due to recoveries related to HST, increased revenue from the Regional Health Authorities and various other accounts across departments. · Corporate Income Tax is up $5.6 million due to an increase in the national corporate taxable income forecast on which payments are based. · Conditional Grants are up $4.0 million due to higher recoveries for various federally funded programs. · Return on Investment is down $10.0 million mainly due to lower net income being projected by the New Brunswick Liquor Corporation. · Provincial Real Property Tax is down $5.0 million due to the tax base being lower than forecasted. · Tobacco Tax is down $4.0 million due to a higher than anticipated decrease in volume. 5 Expense: Total expenses are projected to be $25.2 million below budget. The major variances include the following: · Energy and Resource Development is $3.1 million higher than budget mainly due to the purchase of LiDar mapping data, which is offset by additional revenue. · General Government is under budget by $30.4 million mainly due to lower than planned expense for retirement allowance. · Health is $11.4 million over budget mainly due to higher than expected expenses under the Medicare program partially offset by under-expenditures in other programs. · Justice and Public Safety is $6.0 million over budget mainly due to additional expenses under the Disaster Financial Assistance program due to the 2017 ice storm. These expenses are partially offset by increased recoveries from the federal government. · Post-Secondary Education, Training and Labour is $6.0 million over budget mainly due to additional expenditures in employment programs resulting from an expected increase in federal funding. · Service of the Public Debt is $10.0 million below budget due to lower than expected short- term interest expense. · Social Development is $9.8 million over budget mainly due to increased costs in the Housing Services Program (partially offset by lower expenses in the Special Purpose Account), and higher expenses in the Nursing Home Services program. · Capital Account Expense is $4.4 million lower than budget mainly due to lower expenses in the Department of Transportation and Infrastructure. · Special Purpose Accounts are under budget by $8.5 million mainly due to lower expenses in Justice and Public Safety and Social Development. 6 PROVINCE OF NEW BRUNSWICK FISCAL UPDATE Thousands $ 2017–2018 2017–2018 1st Quarter Variance from Budget Projection Budget Revenue Ordinary Account 8,749,709 8,760,265 10,556 Capital Account 34,663 33,438 (1,225 ) Special Purpose Account 79,505 79,566 61 Special Operating Agencies 135,916 137,123 1,207 Sinking Fund Earnings 188,900 188,900 0 Total Revenue 9,188,693 9,199,292 10,599 Expense Ordinary Account 8,523,323 8,512,725 (10,598 ) Capital Account 163,698 159,300 (4,398 ) Special Purpose Account 94,666 86,129 (8,537 ) Special Operating Agencies 138,149 139,430 1,281 Amortization of Tangible Capital Assets 460,802 457,807 (2,995 ) Total Expense 9,380,638 9,355,391 (25,247 ) Surplus (Deficit) (191,945 ) (156,099 ) 35,846 7 CHANGE IN NET DEBT Thousands $ 2017–2018 2017–2018 1st Quarter Variance from Budget Projection Budget Net Debt - Beginning of Year (13,997,406 ) (13,997,406 ) 0 Changes in Year Surplus (Deficit) (191,945 ) (156,099 ) 35,846 Investments in Tangible Capital Assets (630,925 ) (627,304 ) 3,621 Amortization of Tangible Capital Assets 460,802 457,807 (2,995 ) (Increase) Decrease in Net Debt (362,068 ) (325,596 ) 36,472 Net Debt - End of Year (14,359,474 ) (14,323,002 ) 36,472 8 APPENDIX A ORDINARY ACCOUNT REVENUE BY SOURCE Thousands $ 2017–2018 2017–2018 1st Quarter Variance from Budget Projection Budget Taxes Personal Income Tax 1,681,000 1,681,000 0 Corporate Income Tax 334,400 340,000 5,600 Metallic Minerals Tax 1,000 1,900 900 Provincial Real Property Tax 515,000 510,000 (5,000 ) Harmonized Sales Tax: net of credit 1,418,600 1,418,600 0 Gasoline and Motive Fuels Tax 286,000 286,000 0 Tobacco Tax 164,000 160,000 (4,000 ) Pari-Mutuel Tax 420 420 0 Insurance Premium Tax 55,600 55,600 0 Real Property Transfer Tax 23,000 25,000 2,000 Financial Corporation Capital Tax 27,000 27,000 0 Penalties and Interest 13,000 12,000 (1,000 ) Subtotal - Taxes 4,519,020 4,517,520 (1,500 ) Return on Investment 282,686 272,718 (9,968 ) Licences and Permits 151,838 155,139 3,301 Sale of Goods and Services 432,158 432,844 686 Lottery and Gaming Revenues 152,457 155,816 3,359 Royalties 70,280 69,730 (550 ) Fines and Penalties 8,215 8,315 100 Miscellaneous 82,379 99,058 16,679 Total - Own Source Revenue 5,699,033 5,711,140 12,107 Unconditional Grants – Canada Fiscal Equalization Payments 1,760,300 1,760,300 0 Canada Health Transfer 768,400 768,400 0 Canada Social Transfer 284,400 284,400 0 Other 1,866 1,866 0 Subtotal - Unconditional Grants – Canada 2,814,966 2,814,966 0 Conditional Grants – Canada 246,938 250,940 4,002 Total - Grants from Canada 3,061,904 3,065,906 4,002 Subtotal 8,760,937 8,777,046 16,109 Inter-account Transactions (11,228 ) (16,781 ) (5,553 ) Ordinary Account Revenue 8,749,709 8,760,265 10,556 9 APPENDIX B ORDINARY ACCOUNT EXPENSE Thousands $ 2017–2018 2017–2018 1st Quarter Variance from Budget Projection Budget % DEPARTMENT Agriculture, Aquaculture and Fisheries 33,532 33,285 (247 ) -0.7 % Education and Early Childhood Development 1,188,434 1,188,434 0 0.0 % Energy and Resource Development 102,422 105,490 3,068 3.0 % Environment and Local Government 140,298 140,298 0 0.0 % Executive Council Office 11,938 11,938 0 0.0 % Finance 10,514 10,514 0 0.0 % General Government 792,395 762,007 (30,388 ) -3.8 % Health 2,657,185 2,668,565 11,380 0.4 % Justice and Public Safety 228,581 234,565 5,984 2.6 % Legislative Assembly 21,696 21,897 201 0.9 % Office of the Attorney General 18,293 18,293 0 0.0 % Office of the Premier 1,598 1,598 0 0.0 % Opportunities New Brunswick 45,421 45,341 (80 ) -0.2 % Other Agencies 369,188 368,007 (1,181 ) -0.3 % Post-Secondary Education, Training and Labour 619,639 625,656 6,017 1.0 % Regional Development Corporation 64,355 64,355 0 0.0 % Service of the Public Debt 701,000 691,000 (10,000 ) -1.4 % Social Development 1,168,418 1,178,168 9,750 0.8 % Tourism, Heritage and Culture 60,184 60,184 0 0.0 % Transportation and Infrastructure 302,109 302,699 590 0.2 % Treasury Board 16,417 16,417 0 0.0 % Subtotal 8,553,617 8,548,711 (4,906 ) -0.1 % Investment in Tangible Capital Assets (19,066 ) (19,205 ) (139 ) 0.7 % Inter-account Transactions (11,228 ) (16,781 ) (5,553 ) 49.5 % Ordinary Account Expense 8,523,323 8,512,725 (10,598 ) -0.1 % 10 APPENDIX C CAPITAL EXPENDITURES Thousands $ 2017–2018 2017–2018 1st Quarter Variance from Budget Projection Budget Regular Capital Investments Agriculture, Aquaculture and Fisheries 100 100 0 Education and Early Childhood Development 43,067 46,240 3,173 Energy and Resource Development 2,900 1,650 (1,250 ) Health 95,808 95,599 (209 ) Justice and Public Safety 114 114 0 Legislative Assembly 450 450 0 Post-Secondary Education, Training and Labour 5,695 5,706 11 Regional Development Corporation 14,100 14,100 0 Social Development 5,200 5,200 0 Tourism, Heritage and Culture 3,920 3,920 0 Transportation and Infrastructure 394,837 392,019 (2,818 ) Regular Capital Investments 566,191 565,098 (1,093 ) Strategic Infrastructure Initiative Agriculture, Aquaculture and Fisheries 500 500 0 Education and Early Childhood Development 40,540 38,047 (2,493 ) Health 13,883 8,261 (5,622 ) Regional Development Corporation 78,370 74,115 (4,255 ) Tourism, Heritage and Culture 6,650 6,650 0 Transportation and Infrastructure 19,275 24,525 5,250 Energy Retrofit and Renewable Energy 20,250 20,250 0 Strategic Infrastructure Initiative 179,468 172,348 (7,120 ) Recoveries 29,898 29,953 55 Total - Capital Expenditures 775,557 767,399 (8,158 ) Investments in Tangible Capital Assets (611,859 ) (608,099 ) 3,760 Capital Account Expense 163,698 159,300 (4,398 ) 11
